Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patrick Herron on 10/20/2021.

The application has been amended as follows: 
15. 	(currently amended) A power station plant comprising: 
a multistage compressor with intermediate cooling, 
a combustion chamber, 
a turbine located downstream of the combustion chamber, 
a compressor air conduit which connects the multistage compressor to the combustion chamber and a first heat exchanger installed in the compressor air conduit and in an exhaust gas conduit branching off from the turbine, 
wherein the power station plant comprises a device for regasifying liquid natural gas having a natural gas conduit, 
wherein a heat transfer device is installed between two compressor stages of the multistage compressor and in the natural gas conduit, 

wherein the heat transfer device comprises a nitrogen circuit comprising a nitrogen conduit in which a third heat exchanger is installed between the two compressor stages and a fourth heat exchanger is installed in the natural gas conduit, and 
wherein the nitrogen circuit comprises a fifth heat exchanger which is firstly installed in the nitrogen conduit downstream, in a directional flow of nitrogen in the nitrogen conduit, of the third heat exchanger and upstream of the fourth heat exchanger and is secondly installed in the exhaust gas conduit.  

16. 	(currently amended) The power station plant as claimed in claim 15, 
wherein the heat transfer device comprises a second heat exchanger which is installed between a pair of adjacent compressor stages of the multistage compressor, wherein the second heat exchanger is separated from the third heat exchanger by at least one compressor stage that is part of the pair of adjacent compressor stages and part of the two compressor stages. 

22. 	(currently amended) The power station plant as claimed in claim 15, further comprising: 
a water-glycol circuit having an eighth heat exchanger in a compressor intake air conduit for cooling and drying compressor intake air or a ninth heat exchanger between the two compressor stages for cooling and drying multistage compressor for heating the compressor air, an eleventh heat exchanger for further heating of regasified natural gas from regasifying the liquid natural gas and a twelfth heat exchanger for heating a water-glycol mixture in the water-glycol circuit.  

plant, 
regasifying [[the]] liquid natural gas using heat arising in compression of compressor air, 
selecting an exit pressure of [[the]] a multistage compressor so as to be higher than a required turbine entry pressure and in which the compressor air is expanded before combustion, 
wherein the power station plant comprises:
the multistage compressor with intermediate cooling, 
a combustion chamber, 
a turbine located downstream of the combustion chamber, 
a compressor air conduit which connects the multistage compressor to the combustion chamber and a first heat exchanger installed in the compressor air conduit and in an exhaust gas conduit branching off from the turbine, 
wherein the power station plant comprises a device for regasifying the liquid natural gas having a natural gas conduit, 
wherein a heat transfer device is installed between two compressor stages of the multistage compressor and in the natural gas conduit, 
wherein a first compressor air expander is arranged in the compressor air conduit between the first heat exchanger and the combustion chamber, 
wherein the heat transfer device comprises a nitrogen circuit comprising a nitrogen conduit in which a third heat exchanger is installed between the two compressor stages and a fourth heat exchanger is installed in the natural gas conduit, and 
wherein the nitrogen circuit comprises a fifth heat exchanger which is firstly installed in the nitrogen conduit downstream, in a directional flow of nitrogen in the nitrogen conduit, of the third heat exchanger and upstream of the fourth heat exchanger and is secondly installed in the exhaust gas conduit.  

27. 	(currently amended) The method as claimed in claim 26, 
wherein regasified natural gas from regasifying the liquid natural gas is heated by a first further heat source before being expanded to produce the energy and the regasified natural gas is heated by means of a second further heat source after being expanded to produce the energy.  

29. 	(currently amended) A power station plant comprising: 
a multistage compressor with intermediate cooling, 
a combustion chamber, 
a turbine located downstream of the combustion chamber, 
a compressor air conduit which connects the multistage compressor to the combustion chamber and a first heat exchanger installed in the compressor air conduit and in an exhaust gas conduit branching off from the turbine, 
wherein the power station plant comprises a device for regasifying liquid natural gas comprising a natural gas conduit, 
wherein a heat transfer device is installed between two compressor stages of the multistage compressor and in the natural gas conduit, 
wherein a first compressor air expander is arranged in the compressor air conduit between the first heat exchanger and the combustion chamber, and 
wherein the power station plant further comprises a water-glycol circuit comprising an eighth heat exchanger in a compressor intake air conduit for cooling and drying compressor intake air or a ninth heat exchanger between the two compressor stages for cooling and drying compressor air, and comprising a tenth heat exchanger which is installed in the compressor air conduit downstream of the multistage compressor for heating the compressor air, an eleventh from regasifying the liquid natural gas and a twelfth heat exchanger for heating a water-glycol mixture in the water-glycol circuit.   


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Kerth et al (US 20140137563 as referenced in OA dated 7/27/2021), Kesseli et al (US 20120096869 as referenced in OA dated 7/27/2021), Child (US 5295350 as referenced in OA dated 7/27/2021), Mak (US 20080190106 as referenced in OA dated 7/27/2021), Lee et al (US 6457315 as referenced in OA dated 7/27/2021).  
Kerth teaches a power plant station with a gas turbine engine and compressor air expandor.  Kesseli teaches a device for regasifiying LNG.  Child teaches a power station plant for regasifying LNG with a nitrogen circuit.  Mak teaches a power plant station for regasifying LNG with a natural gas expander.  Lee teaches a power plant station with a compressor intake cooled and dried by a water-glycol circuit.
Regarding claims 15, 24, and 29, the prior art of record does not disclose, teach or suggest, in combination with the other limitations of the respective claim, a power station plant comprising: a nitrogen circuit comprising a fifth heat exchanger which is firstly installed in the nitrogen conduit downstream, in a directional flow of nitrogen, of a third heat exchanger and upstream of a fourth heat exchanger and is secondly installed in an exhaust gas conduit; and/or a water-glycol circuit having an eighth heat exchanger in a compressor intake air conduit for cooling and drying a compressor intake air or a ninth heat exchanger between two compressor stages for cooling and drying compressor air, and having a tenth heat exchanger which is installed in the compressor air conduit downstream of the compressor for heating the compressor air, an eleventh heat exchanger for further heating of the regasified natural gas and a twelfth heat exchanger for heating a water-glycol mixture in the water-glycol circuit.
Regarding claims 16, 19-23 and 26-28, the claims are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/Examiner, Art Unit 3741